WARNER, J.
When a party seeks to introduce the copy of a grant in evidence, the 43d Rule of Court requires that he shall make oath that the original is not in his power or possession, and that he does not know where it is, in order to lay the foundation for the introduction of such copy in evidence to the jury. The plaintiff did not comply with this rule of the Court, and it was error in allowing the copy grant to be read in evidence on the statement made for that purpose. The rules of the Court in regard to the admission of secondary evidence, involves a question of practice, which should be adhered to, so that the practice in the Courts may be uniform and understood by the profession. The published rules of the Court is the law of the Court. Let the judgment of the Court below be reversed.